PD-0598-15
                                   PD-0598-15                       COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 5/18/2015 1:41:23 PM
                                                                      Accepted 5/19/2015 4:07:19 PM
                                                                                      ABEL ACOSTA
                                           No.                                                CLERK



                         IN THE COURT OF CRIMINAL APPEALS
                                   AUSTIN, TEXAS




                                RONALD BLAKE FEARS
                                    PETITIONER

                                           VS.

                                 THE STATE OF TEXAS
                                    RESPONDENT


                          Appealed From the 13th Court of Appeals
                                   No. 13-13-00111-CR

                                  Original Conviction in the
                          District Court of Cameron County Texas
                                138th Judicial District Court
                                Cause No. 2012-DCR-986-B


APPELLANT'S REQUEST FOR AN EXTENTION OF TIME TO FILE
        PETITION FOR DISCRETIONARY REVIEW


                                                 DOUGLAS H. PETTIT
                                                 680 East St. Charles
                                                 Suite 600
          May 19, 2015
                                                 Brownsville, Texas 78520
                                                 Telephone 956 243 6455
                                                 Email: Dpettitlaw@hotmail.com
                                                 State Bar Number 15861300
                                                 ATTORNEY FOR PETTITIONER
TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes the Petitioner, in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellant’s Petitioner for

Discretionary Review, pursuant to the Texas Rules of Appellate Procedure, 68.2(c)

and Texas Rules of Appellate Procedure 10.5(b) and for good cause shows the

following:

                                         I.

      This case is on appeal from 138h District Court, Cameron County, Texas.

      The case below was styled the State of Texas vs. Ronald Blake Fears ,

and numbered 2013-DCR-1953. Appellant, RONALD BLAKE FEARS was

charged by indictment with six counts of sexual assault. (C.R. Vol 1 p. 15) Count

one alleged the offenses of continuous sexual assault during a period beginning

on or about May 1, 2010, and continuing until presentment of the indictment, that

was 30 or more days in duration, committed against a child younger than 14 years

of age, and said acts of sexual abuse were: by touching the genitals of C.T. ; or by

causing C.T. to touch the genitals of the Defendant; or cause the penetration of the

mouth of C.T. by the Defendant's sexual organ; or cause the sexual organ of C.T.

to contact the mouth of the Defendant. TEX. P. CODE 21.02. (C.R. Vol 1 p. 15)

      Count two alleged penetration of the female sexual organ of C.T. a child

younger than 14 years of age by the Defendant's finger TEX. P. CODE 22.021
(C.R. Vol 1 p. 15) Count three alleged the Defendant's sexual organ contacted the

sexual organ of C.T., a child under the age of 17 TEX P. CODE 22.021. Count

four alleged the Defendant on May 1, 2010 engaged in sexual contact by touching

the breast of C.T. a child under the age of 17 TEX. P. CODE 22.11(a)(1). Count

five stated that on September 28, 2010 the Defendant engaged in sexual contact by

touching the breast of C.T. a child under the age of 17 TEX P. CODE 22.11(a)(1).

Count six alleged that on September 28, 2011 the defendant engaged in sexual

contact with C.T. a child younger than 17 years of age by causing C.T. to touch the

genitals of the Defendant TEX P. CODE 22.11(a)(1).(C.R. Vol 1 p. 15)

                                                    II.

      The Appellant entered a plea of not guilty (R.R. Vol 3 p. 14) and after

hearing the evidence from both the State and the defense, a jury found Appellant

guilty of the offense of count one, three, four, five and six.(C.R. Vol 1p.338)

Count number two was dismissed by the State. (R.R.Vol 6 p.49) Appellant opted

to be sentence by the Court and after a hearing was held the Appellant was

sentenced to fifty (50) years in the Texas Department of Correction for counts one

and twenty (20) years in the Texas Department of Corrections for Counts three,

four, five and six. (R.R. Vol. 8 p. 49,50)

                                             III.

      Petitioner's case was heard by the 13th Court of Appeals and after hearing
Oral Arguments from both sides on November 17, 2014 issued an Opinion on

April 23, 2015. This opinion affirmed the trial court. Petitioner believes that the

opinion was wrongfully decided and left open issues that are important for the

Texas Court of Criminal Appeals to decide.

                                         IV.

      Petition is due on or before May 23, 2015. This motion is timely filed.

Counsel is court appointed and has not had an opportunity to prepare his petition.

Petitioner requests an extension of time of 30 days from May 23, 2015 and would

show the court the following:

                                         V.

      Appellant relies on the following facts as good cause for the requested

extension. Appellant’s attorney has recently been preparing for trial in the State of

Texas vs. Lucio Narvarro, 197th District Court. This is a murder case that involves

complicated issues and is set for pretrial motion including motions to suppress

statements, cell phone records, and cell phones prior to the trial. Now set for June

8, 2015.

      Counsel has just finished a brief on Victor Hernandez vs. The State of Texas

in the 13th Court of Appeals filed May 15, 2015 (aggravated assault family

violence deadly weapon).

      Counsel is preparing a Motion for Rehearing in Abraham Parra vs. State of
Texas 13th Court of Appeals 13-13-00490 due May 25,2013. (non death capital

murder) An extension of time is necessary so that counsel can adequately brief the

issues presented.

                                        VI.

      This motion is timely filed. Appellant asks this Honorable Court to grant

him the opportunity to adequately represent the Appellant and file a Petitioner for

Discretionary Review in his behalf. Counsel believes that there are substantial

issues of fact and law that need to be decided by the Texas Court of Criminal

Appeals.

       WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Court grant this Motion to Extend Time to File Petition for Discretionary Review

and for such other and further relief as the Court may deem appropriate.

                                              Respectfully submitted,

                                              _/s/_Douglas Pettit

                                          Douglas H. Pettit
                                          Attorney at Law
                                          680 E. St. Charles Ave.
                                          Suite 680
                                          Brownsville, Texas 78520
                                          Telephone (956) 243 6455
                                          Fax (956) 542-4016
                                          SBN 158613200
                                      ATTORNEY FOR THE APPELLANT
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was
served upon the Cameron County District Attorney's office by hand delivery on
this the 18th day of May 2015

      I hereby certify that a true and correct copy of the foregoing Motion was
served upon the Texas State Prosecuting Attorney's office by mailing the
document to P.O. Box 46 Austin, Texas 78711-3046 on this the 18th day of May
2015


                                           ___/S/Douglas Pettit
                                           Douglas H. Pettit
                                    No.

                 IN THE COURT OF CRIMINAL APPEALS
                           AUSTIN, TEXAS

                         RONALD BLAKE FEARS
                              PETITIONER
                                  VS.
                          THE STATE OF TEXAS
                             RESPONDENT

                  Appealed From the 13th Court of Appeals
                           NO:13-13-00111-CR

                                 ORDER


     BE IT REMEMBERED, that on this           day of        2015, came to be

heard the foregoing Appellant’s Motion for Extension of Time to File Brief.

Appellant’s motion is hereby GRANTED and brief is ordered filed on or before

_______________________________ 2015.

     IT IS SO ORDERED.



                                          _____________________________
                                          JUDGE PRESIDING